PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Sato, Hiroshi
Application No. 15/111,814
Filed: 15 Jul 2016
For: Location control system


:
:
:
:	DECISION ON PETITION
:



This is a decision on the correspondence, filed October 5, 2020, which is being treated as a petition under 37 CFR 1.181, requesting that the Office withdraw the holding of abandonment in the above-identified application. 

The constructive petition under 37 CFR 1.181 is GRANTED.

This application was held abandoned for failure to respond in a timely manner to the non-final Office action, mailed November 8, 2019, which set forth an extendable three (3) month period for reply.  A Notice of Abandonment, mailed August 20, 2020, erroneously states that no reply to the November 8, 2019 non-final Office action was received in the Office.

Petitioner requests withdrawal of the holding of abandonment based on the assertion that he timely filed remarks in response to the November 8, 2019 non-final Office action on December 16, 2019.

A review of the image file wrapper for the application reveals applicant filed a request for reconsideration/remarks on December 16, 2019.  This filing was in response to the November 8, 2019 non-final Office action. Unfortunately, it was not forwarded to the examiner of record.

As a proper reply to the November 8, 2019 non-final Office action was timely filed on December 16, 2019, the petition under 37 CFR 1.181 is granted, the holding of abandonment is withdrawn, and the August 20, 2020 Notice of Abandonment is vacated. No petition fee has been or will be charged in connection with this matter.

This application is being referred to Technology Center GAU 3793 for the examiner of record’s consideration of the request for reconsideration/remarks, filed December 16, 2019.


Telephone inquiries pertaining to this matter may be directed to the undersigned at (571) 272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET